FILED
                            NOT FOR PUBLICATION                             SEP 08 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANK McDOWELL; DEBORAH                          No. 13-16274
McDOWELL,
                                                 D.C. No. 3:12-cv-03192-JSW
               Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

CITY AND COUNTY OF SAN
FRANCISCO; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Frank and Deborah McDowell appeal pro se from the district court’s

judgment dismissing their 42 U.S.C. § 1983 action alleging violations of federal



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and state law arising out of their employment with the City and County of San

Francisco. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010). We affirm.

      The district court properly dismissed the McDowells’ § 1983 claims against

the City and County of San Francisco because the McDowells failed to allege facts

sufficient to state any plausible claim. See AE ex rel. Hernandez v. Cnty. of Tulare,

666 F.3d 631, 636-37 (9th Cir. 2012) (pleading requirements for a Monell liability

claim against a municipality); see also O’Connor v. Ortega, 480 U.S. 709, 715-16

(1987) (requirements of Fourth Amendment privacy violation claim).

      The district court properly dismissed the McDowells’ age discrimination

claim because the McDowells failed to allege facts sufficient to state a

discriminatory treatment claim or to identify a specific test, requirement, or

practice that had an adverse impact on older employees. See Smith v. City of

Jackson, 544 U.S. 228, 241 (2005) (requirements of age discrimination claim).

      The district court properly dismissed the McDowells’ Fair Labor Standards

Act claim because the McDowells failed to allege any facts in support of their

claim. See Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir.

1997) (court may not supply essential elements of a claim that were not pled).


                                           2                                     13-16274
      The district court did not abuse its discretion in denying the McDowells’

motions for appointment of counsel because their underlying claims were

meritless. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir . 2009) (standard of

review and exceptional circumstances requirement); Johnson v. U.S. Dep’t of

Treasury, 939 F.2d 820, 824 (9th Cir. 1991) (relevant factors for appointment of

counsel in Title VII actions).

      We do not consider the McDowells state law claims because they failed to

“present a specific, cogent argument for our consideration.” Greenwood v. FAA,

28 F.3d 971, 977 (9th Cir. 1994).

      AFFIRMED.




                                          3                                    13-16274